Citation Nr: 0901963	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-20 835A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a stomach condition, 
to include colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active military service from February 1944 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of the 
hearing is of record.  At the hearing, the veteran submitted 
new evidence in the form of medical records, which relates to 
the issue on appeal.  The veteran specifically waived his 
right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2008).  


FINDINGS OF FACT

1.  By a January 1998 decision, the Board denied the 
veteran's petition to reopen his claim of service connection 
for a stomach condition, to include colitis.

2.  The evidence related to the veteran's stomach condition, 
to include colitis, that was received since the January 1998 
Board decision does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of service connection for a stomach 
condition, to include colitis.  38 U.S.C.A. §§ 1110, 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
See also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised in accordance with the provisions of 
the VCAA in May 2005 and August 2006, including specifically 
the requirement that new and material evidence be received in 
order to reopen a claim.  He was also instructed on what was 
required to substantiate the underlying claim.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

The veteran was denied service connection for a stomach 
condition in a rating decision dated in August 1954.  The 
veteran's petition to reopen his claim of service connection 
for a stomach condition, to include colitis, was denied by 
the Board in a decision dated in January 1998.  The petition 
was denied because the new evidence presented by the veteran 
did not show that any stomach condition, to include colitis, 
was incurred in service.  The veteran applied to have his 
claim reopened in correspondence received in April 2005.

A decision of the Board is a final decision, effective as of 
the date stamped on the face of the decision.  38 C.F.R. § 
20.1100 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the prior 
denial of the petition to reopen consisted of the veteran's 
service medical records (SMRs) through the end of his period 
of active duty ending in January 1946, private medical 
records that showed treatment for a stomach condition, and VA 
treatment records that showed complaints of stomach problems.  
None of the records indicated that any stomach condition that 
the veteran might have had was incurred in service.

The relevant evidence received since the 1998 denial to 
reopen consists of VA treatment records dated from July 1999 
to July 2006, and private medical records.  The evidence also 
includes the veteran's testimony.  A private medical record 
dated in January 1948 shows that the veteran was examined for 
symptoms suggestive of appendicitis.  The record does not 
indicate that the veteran's symptoms were related to his 
military service.  His VA treatment records show continued 
complaints of stomach problems, but none of the records 
related any stomach condition to his military service.  His 
testimony regarding overuse of medication during service that 
led to stomach symptoms does not vary from his evidentiary 
assertions made before the Board decision in 1998.  

Having reviewed all of the evidence received since the 
Board's January 1998 denial to reopen the claim of service 
connection for a stomach disorder, to include colitis, the 
Board finds that there is new evidence that was not 
previously of record, but that none of it tends to show that 
the veteran has a current disability that is related to his 
military service.  The veteran has not been shown to have a 
stomach condition, to include colitis, that is related to his 
military service.  In short, the new evidence does not tend 
to support his claim any differently than the evidence 
previously of record.  Thus, the new evidence is not material 
because it does not, by itself or when considered with 
previous evidence of record, raise a reasonable possibility 
of substantiating the underlying claim.  New and material 
evidence has not been received.  

The Board acknowledges the veteran's contention that he has a 
stomach condition, to include colitis, that is related to his 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the veteran's 
own lay assertions as to the etiology of his stomach 
condition, to include colitis, have no probative value, and 
therefore are not new and material evidence.  


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a stomach 
condition, to include colitis, the application to reopen is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


